UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4810


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY K. CLINTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00005-JPB-DJJ-1)


Submitted:    May 1, 2009                   Decided:   June 11, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Erin K. Reisenweber, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory K. Clinton pled guilty to distribution of 9.03

grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006).           At     sentencing,            the     confidential          informant         who

participated       in     the     controlled          buys     testified         to   his     prior

purchases     of        crack    cocaine         from     Clinton.           Based       on    that

testimony, the district court held Clinton accountable for at

least fifty but less than 150 grams of crack and sentenced him

to eighty-seven months in prison, the bottom of the advisory

guidelines range.               Clinton appeals, challenging the procedural

reasonableness           of     his        sentence      on     the       ground      that      the

confidential informant was not credible.                        We affirm.

             We review a sentence for abuse of discretion, whether

the sentence is within or outside the guidelines range.                                    Gall v.

United States, 128 S. Ct. 586, 597 (2007).                                “The first step in

this    review     requires       us       to   ‘ensure       that    the    district         court

committed     no        significant           procedural        error,       such     as      . . .

improperly calculating . . . the Guidelines range.’”                                          United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.) (quoting Gall,

128    S.   Ct.    at    597),        cert.     denied,       128    S.    Ct.    2525     (2008).

“[S]entencing          courts     .    .    .   make    factual       findings        concerning

. . . relevant conduct[] by a preponderance of the evidence.”

United States v. Perry, 560 F.3d 246, 258 (4th Cir. 2009).                                     This

court reviews those findings for clear error.                               United States v.

                                                 2
Thompson, 554 F.3d 450, 452 (4th Cir. 2009); United States v.

Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (defining clear

error).     “[W]hen a district court’s factual finding is based

upon   assessments        of     witness       credibility,      such     finding   is

deserving    of     the    highest     degree       of    appellate       deference.”

Thompson, 554 F.3d at 452 (internal quotation marks and citation

omitted).

            Applying these standards, we have thoroughly reviewed

the record on appeal.            We conclude that the district court did

not clearly err in determining the amount of drugs attributable

to   Clinton.       We    therefore    find       that    Clinton’s     sentence    is

procedurally sound.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral    argument      because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3